Title: General Orders, 16 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday Feby 16th [1780]
            Parole Union—  C. Signs Virtue Wisdom.
          
          The officers of the day report that many arms are brought upon the grand parade so rusty, dirty and otherwise out of order as to be unfit for service—The General therefore directs that the officers of the day in future will report in writing to the officer commanding the division, the regiment and company to which such arms belong that proper notice may be taken of the negligent officers.
          When it rains or snows, the camp guards may be excused from assembling on the grand parade but they are to be visited as usual at their respective posts by the officers of the day.
          Where huts have been built on the declivity of hills and are sunk into the ground, particular care is to be taken to have the

snow removed and trenches dug round to carry off the water, without which the soldiers will sleep amidst continual damps and their health will consequently be injured; this must be done immediately.
          The Colonels and Commanding officers of all corps of Infantry, Artillery and Cavalry and of the regimented Artificers in the departments of the Quarter Master General and Commissary General of Military Stores which were not apportioned on the several States as part of their quota by the resolution of Congress the 16th of September 1776—are forthwith to make the most precise and exact returns to the Adjutant General of the number of non commissioned officers & privates in their corps, designating in a particular manner how many belong to each State; What proportion of these are inlisted for the war, and the different terms of service of the residue digested in monthly columns: The General expects the most pointed and immediate attention to this order.
          Frequent delays and neglects have lately happened, to the hindrance of public and essential business, particularly by members of the General Court Martial; The Adjutant General has therefore positive orders to bring the first officer to strict account who shall presume to shew contempt to the court or disrespect to general orders.
        